DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendments and Remarks filed on 11/18/2020
Application claims a FP date of 06/19/2018
Claims 1, 9, 17 and 18 have been amended
Claims 1 and 9 are independent
Claims 1-18 are pending

Response to Arguments
Applicant's arguments filed on 11/18/2020, with respect to the rejection(s) of the independent claims have been fully considered and are not persuasive.  
On page 7 of the Remarks document, Applicant alleges that “Solomon does not teach or suggest “user-operable controller”.  Examiner respectfully disagrees, since the Solomon’s pointing device 10 and the external positioning circuity and target generator are external and controlled by the user.  Further on the same page Applicant argues that Solomon’s pointing device 10 is “not the claimed external controller” because it does not generate a prompt signal that appears in a physical scene as required by claims 1 and 9.  Examiner respectfully disagrees with that too.  Solomon’s pointing device does generate a “positioning target” (PT1c in Fig 3b) 
Further on page 8 of the same document, Applicant alleges that “projected image contains the positioning target PT1”.  Examiner respectfully disagrees since Solomon very clearly in step 32 of the flow chart of Fig 3a and in Col 10, lines 1-5 clearly teaches that the target generator function 23 generates positioning target images that will be displayed on display 20 along with the visual payload image.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both SIT and Solomon disclose methods of superimposing video images over an image in the field of interactive display system in which the user interacts with displayed content using remote hand-held device and are therefore combinable.
In view of the above arguments, Examiner would like to maintain the rejections as outlined in the following action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 9-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over SIT (U.S. Patent Publication Number 2019/0051053 A1) in view of Solomon et al. (U.S. Patent Number 8,217,997 B2).

Regarding Claim 1, SIT discloses a live streaming method (¶0007; Abstract – “methods of superimposing a video image”), comprising: 
(¶0008; Abstract – “obtaining a streaming video image of a user”); 
processor detecting a prompt signal (¶0009; Abstract – “detecting two or more landmarks on the user’s body”) in the original image; 
the processor generating a synthesized image (¶0010; Abstract – “calculating a position and/or size of the view image of the user’s body part in the video image with respect to the image of the object”); 
(¶0011; Abstract – “placing the video image of the user’s body part in a container in a proper position”); 
the processor generating a superimposed image by superimposing the synthesized image on the original image to generate a superimposed image, wherein the synthesized image appears at the determined position of the original image (Abstract – “placing the video image of the user’s body part in a container in a proper position with respect to the image of the object”); and 
live streaming the superimposed image (¶0012; Abstract – “wherein the video image of the user’s body part is a continuous live stream of the video image throughout the superimposing process”).
However SIT fails to clearly disclose a user operable external controller generating a prompt signal and causing it to appear within a physical scene at a position defined by a position and/or orientation of the controller; wherein the prompt signal is present in the original image as captured by the camera;
Instead, in a similar endeavor, Solomon discloses a user operable external controller generating a prompt signal (Fig 1 – pointing device 10; Fig 3b teaches the target PT1 generated by the pointing device 10 as explained in Col 10; The pointing device communicates wirelessly the pointed-to location of the display.  However the computer that controls the pointing device 10 is external and is therefore controlled “externally” as the amended claim) and causing it to appear within a physical scene (The computer 22 generates or has access to the visual information displayed on the display screen 20) at a position defined by a position and/or orientation of the controller (Fig 2a – the positioning circuitry – determines the position of the display screen, and the positioning determination is based on pointing device 10 detecting one or more positioning targets; In Col 10, lines 40-55; Solomon teaches the capture of the images on user command); wherein the prompt signal is present in the original image as captured by the camera; (In Col 10, lines 40-60; Solomon teaches that the images captured will include one or more of the positioning targets in the displayed image and is shown in Fig 3b where the captured image C1 includes the positioning target PT1). 
SIT and Solomon are combinable because they both relate to superimposing images onto live video stream. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to capture the original image that includes the positioning target as taught by Solomon in the device disclosed by SIT.    
The suggestion/motivation for doing so would have been to ensure the “determination of the location of display and decode a command given by the user” as disclosed by Solomon in Col 11, lines 35-40. 
Therefore, it would have been obvious to combine SIT and Solomon to obtain the invention as specified in the amended claim 1.

Regarding Claim 2, SIT in view of Solomon discloses wherein in the superimposed image the synthesized image is a sub- image window, a text window, a ( SIT discloses “container”, which is interpreted as the “sub-image window”, and placing the “container in a proper position with respect to the image”.  In ¶0015 he further discloses that the container is a circular space and it could take any geometric shape). 

Regarding Claim 3, SIT in view of Solomon discloses wherein the step of the processor detecting the prompt signal in the original image includes detecting an object having a predefined shape, or a predefined graphic, or a light spot having a predefined color or shape in the original image (In ¶0004 SIT discloses “detecting two or more landmarks on the user’s body part”.  Since the user’s body part is well known it is reasonable to say that they are predefined shape). 

Regarding Claim 4, SIT in view of Solomon discloses further comprising the processor receiving a second image, wherein the synthesized image is generated from the second image (SIT discloses the user’s image and the image of the “object”.  Therefore SIT discloses second image – image of the object). 

Regarding Claim 5, SIT in view of Solomon discloses further comprising the processor receiving an image processing signal from an external controller, wherein the synthesized image is generated based on both the detected prompt signal and the image processing signal (In ¶0020 SIT discloses that the software used for this process recognizes the pitch, roll and/or yaw of the body part of the streaming video image with respect to the object and electronically manipulates either the image of the object or the streaming video image or both to match one with the other). 

Regarding Claim 6, SIT in view of Solomon discloses synthesized images wherein the image processing signal is a zoom signal, and wherein the synthesized image contains an enlarged image of a portion of the original image located the determined position (Solomon: Fig 3b and explained in Col 10, lines 30-50)

Regarding Claim 9, this is a system claim that has limitations parallel to Claim 1.  Claim 9 is rejected on the same grounds as Claim 1.

Regarding Claim 10, this is a system claim that has limitations parallel to Claim 5.  Claim 10 is rejected on the same grounds as Claim 5.

Regarding Claim 11, this is a system claim that has limitations parallel to Claim 4.  Claim 11 is rejected on the same grounds as Claim 4.

Regarding Claim 12, this is a system claim that has limitations parallel to Claim 2.  Claim 12 is rejected on the same grounds as Claim 2.

Regarding Claim 13, this is a system claim that has limitations parallel to Claim 3.  Claim 13 is rejected on the same grounds as Claim 3.

Regarding Claim 14, this is a system claim that has limitations parallel to Claim 6.  Claim 14 is rejected on the same grounds as Claim 6.

Regarding Claim 17, SIT in view of Solomon discloses wherein the controller is configured to generate a light beam and the prompt signal is a light spot generated by the light beam illuminating the position of the scene as defined by the position and/or orientation of the controller (Solomon: This is disclosed in Col 14, lines 27-40 where he teaches that the pointing device uses invisible light such as infrared for the positioning targets and the like; In Col 5, lines 5-10, Solomon teaches that one or more positioning targets are included in the form of a patterned modulation of the intensity (or brightness) in a display frame). 

Regarding Claim 18, this is a system claim that has limitations parallel to Claim 17.  Claim 18 is rejected on the same grounds as Claim 17.


Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over SIT (U.S. Patent Publication Number 2019/0051053 A1) in view of Solomon et al. (U.S. Patent Number 8,217,997 B2)  as applied to Claim 1 above and further in view of Lechner (U.S. Patent Publication Number 2017/0294135 A1).

Regarding Claim 7, SIT in view of Solomon discloses superimposing images in live stream but SIT in view of Solomon fails to clearly disclose wherein the image processing signal is a writing signal, the method further comprising: in response to receiving the writing signal, the processor tracing a trajectory of the detected prompt signal, and wherein the step of processing the original image to generate the synthesized image includes generating the synthesized image based on the trajectory of the prompt signal.
Instead, in a similar endeavor, Lechner discloses wherein the image processing signal is a writing signal, the method further comprising: in response to receiving the writing signal, the processor tracing a trajectory of the detected prompt signal, and wherein the step of processing the original image to generate the synthesized image includes generating the synthesized image based on the trajectory of the prompt signal (In ¶0032 Lechner discloses that the superimposition engine 108 may be configured to superimpose the synthetic scene onto the live stream such that the image of the target image is spatially and temporally correlated with the real-time position of the aircraft within the environment). 
SIT, Solomon and Lechner are combinable because they all relate to superimposing images onto live video stream. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the superimposition technique as taught by Lechner in the device disclosed by SIT in view of Solomon.    
Lechner in ¶0032. 
Therefore, it would have been obvious to combine SIT, Solomon and Lechner to obtain the invention as specified in the amended claim 7.

Regarding Claim 15, this is a system claim that has limitations parallel to Claim 7.  Claim 15 is rejected on the same grounds as Claim 7.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over SIT (U.S. Patent Publication Number 2019/0051053 A1) in view of Solomon et al. (U.S. Patent Number 8,217,997 B2) as applied to Claim 1 above and further in view of Lechner (U.S. Patent Publication Number 2017/0294135 A1) as applied to Claim 7 above and further in view of Hanna et al. (U.S. Patent Number 5,566,251).

Regarding Claim 8, SIT in view of Solomon and Lechner discloses generating a synthesized image, but fails to clearly disclose wherein the step of generating the synthesized image based on the trajectory of the prompt signal includes recognizing text or predefined patterns in the trajectory and generating the synthesized image based on the recognized text or patterns.
Instead, in a similar endeavor, Hanna discloses wherein the step of generating the synthesized image based on the trajectory of the prompt signal includes recognizing (Abstract: “this is accomplished by first detecting the first pattern in the video scene and estimating the pose of this detected first pattern) and generating the synthesized image based on the recognized text or patterns (Abstract: “the second pattern is geometrically transformed using the pose estimate … the detected pattern is replaced with the transformed second pattern). 
SIT, Solomon, Lechner and Hanna are combinable because they all relate to superimposing images onto live video stream. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the superimposition technique as taught by Lechner and detecting the pattern and generating the synthesized image as taught by Hanna in the device disclosed by SIT in view of Solomon.    
The suggestion/motivation for doing so would have been to ensure that “image is spatially and temporally correlated with the real-time position” as disclosed by Lechner in ¶0032 and “detection of target and patterns within video sequences” as discloses by Hanna in Col 9, lines 35-40.
Therefore, it would have been obvious to combine SIT, Solomon, Lechner and Hanna to obtain the invention as specified in the amended claim 8.

Regarding Claim 16, this is a system claim that has limitations parallel to Claim 8.  Claim 16 is rejected on the same grounds as Claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PADMA HALIYUR/Primary Examiner, Art Unit 2698